Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wray on 4/8/21.
The application has been amended as follows: 
Claim 1 is amended to incorporate limitations from claim 8 and read as follows:
1. Ignition device comprising the protective pipe front end the protective pipe rear end 
wherein opposite ends of the protective pipe are sealed with a sealing ring and a lid, wherein the sealing ring and lid are designed as a plastic disc and a cover, wherein a shrink sleeve encloses the protective pipe and holds the sealing ring and lid in place; and
, , are configured to be pulled out of the protective pipe 

Claims 2-5 are amended to remove reference numbers and read as follows: 
2. Ignition device in accordance with claim 1, wherein the blasting cap 
3. Ignition device in accordance with claim 2, wherein the fragmentation protection sleeve 
4. Ignition device in accordance with claim 1, wherein the protective pipe an inner shrink sleeve 
5. Ignition device in accordance with claim 4, wherein the inner pipe 

Claims 6-7 are amended to remove reference numbers and correct antecedent basis issues with the new claim 1 as amended above and read as follows:
6. Ignition device in accordance with claim 5, wherein at the front end the lid the sealing ring 
7. Ignition device in accordance with claim 6, wherein the protective pipe the shrink sleeve

Claim 8 is cancelled as the limitations have been amended into claim 1 above.
Claims 9-14 are amended to remove reference numbers and read as follows:
9. Ignition device in accordance with claim 1, wherein the protective pipe the lid the sealing ring
10. Ignition device in accordance with claim 1, wherein the trigger 
11. Ignition device in accordance with claim 1, wherein an identifier
12. Ignition device in accordance with claim 2, wherein the fragmentation protection sleeve 
13. Ignition device in accordance with claim 12, wherein the connection bushing 
14. Ignition device in accordance with claim 13, wherein the connection bushing 



Reasons for Allowance
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an ignition device comprising a mechanical trigger, a thermo or shock tube of variable length, a blasting cap, the blasting cap, trigger and tube specifically arranged together in a protective pipe with a front end with end plates fixing the trigger and rear end with sealing disc fixing the blasting cap, opposite ends of the protective pipe are sealed with a sealing ring and a lid which are designed as a plastic disc and cover and a shrink sleeve encloses the protective pipe and holds the sealing ring and lid in place and the tube, trigger and blasting cap are stored entwined in the protective pipe and are configured to be pulled out of the protective pipe with the blasting cap by overcoming the holding force of the shrink sleeve on the lid or sealing ring.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641